Citation Nr: 1201894	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  04-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

As a prefatory matter, the Board will discuss the status of the Veteran's appeal as between an original claim and a request to reopen a previous final denial of benefits.  A claimant initiates the appellate review of the RO adjudication of a claim by submitting a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 2002).  An NOD consists of a written communication from the claimant received within one year after the notice of decision that expresses dissatisfaction or disagreement with the decision and a desire to appeal it.  38 C.F.R. § 20.201 (2011).  In April 2003 the Veteran submitted a statement to the RO requesting reconsideration of the June 2002 rating decision.  The RO construed this as a request to reopen a previously denied claim, rather than as an NOD.  In June 2003 the RO issued a rating decision denying the reopening of the Veteran's claim for service connection for PTSD, on the basis that new and material evidence had not been submitted.

Upon review of that sequence, the Board finds that, since the April 2003 statement from the Veteran was timely, and expressed dissatisfaction with and a desire to appeal the RO's June 2002 decision, it constituted an NOD.  In addition, the Veteran's former representative submitted an NOD in June 2003 based on the June 2003 rating decision, and requested de novo review of the claim by a Decision Review Officer (DRO).  In a May 2004 Statement of the Case (SOC) which was issued by a DRO, and in a May 2007 Supplemental Statement of the Case (SSOC), the RO treated the Veteran's claim as being for service connection for PTSD rather than being to reopen a previously denied claim for service connection for PTSD.  Therefore, the issue before the Board is whether the Veteran is entitled to service connection for PTSD based upon an appeal of the June 2002 rating decision, and not whether new and material evidence has been submitted to reopen a previously denied claim for PTSD. 

In an April 2008 decision, the Board denied service connection for PTSD.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the VA Office of the General Counsel filed a motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a December 2008 Order, the Court granted the motion, vacated the Board's April 2008 decision, and remanded this case to the Board for readjudication.


In a March 2009 decision, the Board denied service connection for PTSD.  The Veteran subsequently appealed the decision to the Court.  In a July 2011 Memorandum Decision, the Court granted the motion, vacated the Board's March 2009 decision, and remanded this case to the Board for readjudication. 

The July 2011 Memorandum Decision states that on remand a different Board official must review this claim.  The Chairman of the Board may disqualify a Veterans Law Judge from acting in an appeal where there are circumstances which might give the impression of bias either for or against the appellant.  See 38 C.F.R. § 19.12(c) (2011); see also 38 U.S.C.A. §§ 7102, 7104 (West 2002 & Supp. 2011).  Moreover, the authority exercised by the Chairman of the Board described in 38 C.F.R. § 19.12(c) may be delegated to the Vice Chairman of the Board.  See 38 C.F.R. § 19.14(a); see also 38 U.S.C.A. §§ 512(a), 7102, 7104 (West 2002 & Supp. 2011).  Notably, disqualification of a Veterans Law Judge from further participation in a Board appeal is not within the Court's jurisdiction, and cannot be ordered by the Court.  38 U.S.C.A. § 7252(a).  In any event, due to the disposition herein, the undersigned finds the disqualification issue to be moot.

The Veteran waived initial review by the RO of additional evidence in a March 2008 statement.  The report from an August 2008 VA orthopedic examination, which includes a notation that the Veteran's mood was depressed with moderate anxiety, has been associated with the claims file.  Pertinent evidence received by the Board must be referred to the agency of original jurisdiction (the RO) for review unless the Veteran waives the procedural right to such review.  38 C.F.R. § 20.1304(c) (2011).  The Board finds that the August 2008 examination report is not pertinent evidence because it does not relate to the verification of the Veteran's claimed stressor events.  In addition, in a February 2009 statement the Veteran requested that the Board decide his claim based on the merits of the evidence of record.  Therefore, the claim is properly before the Board for appellate consideration on the record.


FINDING OF FACT

With consideration of the reasonable-doubt doctrine under recent amendatory regulatory authority, the evidence is in approximate balance as to whether there is a causal relationship between the Veteran's active military service and his PTSD.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred as a consequence of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary because any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

An alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f)(3) (2011) now states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The above-quoted 38 C.F.R. § 3.304(f)(3) was added during the pendency of this claim, and after the Board's previous decisions in this matter.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation was made effective, in pertinent part, for all claims pending at the Board on or after July 13, 2010.

The above cited regulation at 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The Veteran's service personnel records show that he served in Vietnam with the 73rd Surveillance Airplane Company (SAC) from September 8, 1971, to April 4, 1972.  His service treatment records do not show any complaints or treatment related to any psychological disorders.

A review of the evidence shows that the Veteran underwent a mental disorders evaluation in January 2003 at the Audie L. Murphy Memorial VA Medical Center (VAMC).  The Veteran said that he had served in Vietnam for 12 months as an aircraft supplier at a remote station where there were constant attacks and sabotage.  He reported currently having nightmares, intrusive memories, increased startle response, claustrophobia, and chronic depressive symptoms, and said that he isolated himself.  He also said that the symptoms had been worse during the prior year due to his unemployment.  A VA psychiatrist discussed the Veteran's case with the examiner and opined that he had probable PTSD, depression, and alcohol dependence.  The Veteran was diagnosed with moderate depression at a March 2003 VAMC screening examination. 

At a March 2003 Vet Center evaluation, the Veteran reported that he had seen the bodies of American soldiers and experienced incoming attacks on the base where he was stationed while serving in Vietnam.  C.J.H., Ed.D., a therapist at the Vet Center, wrote in July 2003 that he had seen the Veteran in four counseling sessions and that, due to his experiences in Vietnam, the Veteran had intrusive thoughts and psychological distress.  The therapist said the Veteran tried to avoid activities, places, or people that reminded him of trauma, had a markedly diminished interest in significant activities, had feelings of detachment or estrangement from others, and had a restricted range of affect.  Dr. H wrote that the Veteran also complained of trouble sleeping, irritability, and hypervigilance, and of suffering from these symptoms since returning from Vietnam.

The Veteran wrote in an October 2003 statement that he had experienced mortar attacks while stationed at Long Thanh in Vietnam.  He said he had to search for Viet Cong soldiers at night and saw people killed, including a fellow soldier who was hit by a mortar in close proximity to him.  The Veteran also said he had experienced enemy fire while on guard duty, and was assigned to pack up the belongings of soldiers killed on patrol.

The Veteran underwent a VA examination in December 2003, and the examiner reviewed the claims file.  The Veteran reported chronic symptoms of avoiding people, anxiety, insomnia, and waking up with almost daily nightmares of bombs going off and guns being fired.  The recent wars had reactivated memories of Vietnam, and he had a history of alcohol dependence that had begun soon after his return from Vietnam.  He did not feel that the anti-depressant he was taking helped.  He said that while in Vietnam he was a supply clerk, but was also assigned to guard duty during which he was fired upon and returned fire.  In addition, he said their base was infiltrated by the Viet Cong and that once in a while he witnessed soldiers being injured from mortar fire.  In one incident, he saw another soldier killed by a mortar shell.  The examiner opined that the Veteran met the DSM-IV criteria for PTSD secondary to his experiences in Vietnam.  He was assigned a GAF (global assessment of functioning) score of 60.

At May 2004 VAMC clinical pharmacy treatment, the Veteran reported having nightmares two to three times a week and thinking about Vietnam a lot.  A July 2004 clinical pharmacy treatment note indicates that he was not improving on, or tolerating, his medication.  The Veteran said at August 2006 treatment that he had become more isolated, and continued to be irritable.  He was hypervigilant and would check his entire house to relieve his anxiety that someone was there.  His mother's recent hospitalization for open heart surgery was an additional stressor.  

The Veteran reported in September 2006 that he was sleeping better with his current medication but would wake up at night concerned about someone being in the house, and that he had weapons in most of the rooms.  He said that a friend with whom he had served Vietnam had told him about an incident when another soldier assaulted the Veteran, and another incident when an officer was killed when he stepped into the propeller of an aircraft.  The Veteran said he did not remember either incident, but believed he had witnessed the officer's death.  The examiner felt that the Veteran's appearance was appropriate, his speech normal and clear, his insight fair, and his mood mildly depressed.  The Veteran was diagnosed with PTSD secondary to Vietnam combat and the assault discussed above; alcohol abuse, in remission; and depression, NOS (not otherwise specified).  

At October 2006 VA treatment the Veteran said that he had recently felt depressed, and that he had been recalling a traffic accident soon before he left for Vietnam in which a friend was killed and he was injured.  He also said he had been anxious, and that a friend with whom he had served in Vietnam had told him of incidents which he could not recall.

The Veteran had a VAMC PTSD assessment in February 2007, at which he reported having quit jobs because of frustration and feeling pressured.  The examiner felt that the Veteran told of a history of significant, recurrent depression, past suicidal ideation, and chronic symptoms of PTSD which had affected his interpersonal relations.  The diagnosis of PTSD was established by exposure to a traumatic event in which he or others were threatened by serious injury or death and a response of intense fear, helplessness, or horror.  The traumatic event was persistently re-experienced as recurrent and intrusive thoughts, dreams, and intense distress.  The Veteran persistently avoided stimuli associated with the trauma and had persistent symptoms of increased arousal as indicated by difficulty sleeping, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was assigned a GAF score of 55. 

Rev. V.M.C., who was stationed with the Veteran in Vietnam, wrote in an undated letter that a maintenance officer had been decapitated by a Mohawk propeller when checking the airplane for a problem.  He further wrote:

One night a bunch of us were drinking beer outside my hooch, which we often did.  It was not uncommon for others to come and join us.  This nite (sic), some soldiers from across the field came to join us.  I knew the Hispanic (SP4 Cano) in the group but not the other men.  [The Veteran] was inside my hooch and some of our uninvited guests walked in and the others stayed outside.  A few minutes later, I heard [the Veteran] start calling me "C C C."  I walked in to find one of those men holding his M-16 to [the Veteran's] head and cursing him and telling him that he was going to shoot his f---king head off.  [The Veteran] was in tears and I walked over and threatened to shoot that man if he didn't back off and leave.  He did back off and left.  I can't remember why the incident took place but it did.

Another nite (sic), two roommates got into a fight.  One hit the other with a rock on the head.  The one that was hit, turned around and beat the other until the rock hitter passed out.  The one that was hit was taken across the field to the dispensary for treatment.  When his roommate woke up from where he had been left unconscious, he went to their hooch thinking his roommate was in the room, opened the door and emptied his M-16 30 round clip into the room.  He was arrested and we never saw him again.

The Veteran's ex-wife wrote in March 2007 that when he returned from Vietnam he had changed and was self-centered, restless, could not sleep, was unhappy with her, and had great difficulty showing his feelings.  The Veteran would not let her go places alone because he was afraid of what could happen, and he only recently had been able to discuss his experiences in Vietnam with his family.  The Veteran's mother wrote in a September 2007 letter that he was still bothered by what he went through in Vietnam.  He received a certificate in September 2007 for completing "PTSD 101" at a VA clinic.

The Board finds that referral to military records sources for further efforts to corroborate the Veteran's lay testimony as to the stressor accounts of having been fired upon while on guard duty and witnessing fellow soldiers being struck by mortars in Vietnam is not necessary, because those accounts involve the Veteran's fear of hostile military activity and is consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f)(3).  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra. 

Although the Court has found fault with the Board's analysis of the credibility issues in this case, there remain inconsistencies as to the effects of alleged stressors, such as whether one or more events described by a person other than the Veteran, which the Veteran himself has acknowledged he cannot recall, can validly support a diagnosis of PTSD under 38 C.F.R. § 4.125(a) and DSM-IV.

Nevertheless, the Board is mindful that the Court, in its July 2011 Memorandum Decision, recognized the recent regulatory amendment and remanded the case, in part, "for the Board to have the opportunity to determine whether the factual basis for the appellant's PTSD claim falls within the ambit of the revised 38 C.F.R. § 3.304(f)(3)."  

In view of the foregoing, the Board finds that the evidence raises a reasonable doubt as to the Veteran's claim of service connection for PTSD, under the new regulation.  Accordingly, the Board concludes that service connection for PTSD is warranted. 


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


